Title: From Alexander Hamilton to John Jay, 9 April 1793
From: Hamilton, Alexander
To: Jay, John


Philad April 9. 1793
My Dear Sir
I have already written you by this Post. A further Question occurs. Would not a proclamation prohibitting our citizens from taking Comns. &c on either side be proper?
Would it be well that it should include a declaration of Neutrality?

If you think the measure prudent could you draft such a thing as you would deem proper? I wish much you could.
Truly as Ever
A Hamilton
Chief Justice Jay
